Citation Nr: 1722593	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for Hodgkin's disease.

2. Entitlement to a temporary total rating due to hospitalization for Hodgkin's disease.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

During the pendency of the claim, the Board attempted to contact the Veteran's representative, Georgia Department of Veterans Service, for a written presentation on the case.  The representative did not respond to this request.  Historically, in a June 2010 Notice of Disagreement, the Veteran indicated disagreement with a June 2010 rating decision that denied service connection for Hodgkin's disease, a temporary total rating due to hospitalization for Hodgkin's disease, an increased rating for depressive disorder, and an increased rating for narcolepsy.  In a May 2013 VA Form 9 (Appeal to the Board), the Veteran listed both Hodgkin's disease claims, listed on the title page, accompanied with arguments, but did not check a box indicating  which issues from the June 2010 rating decision that he wanted to appeal to the Board.  Specifically, there was no mention of the increased rating depressive disorder or narcolepsy claims.  In a March 2016 VA Form 8 (Certification of Appeal), the RO certified the service connection for Hodgkin's disease claim to the Board.  As there is no indication in the record that the Veteran intended to perfect his appeal of the claims for increased ratings for depressive disorder and narcolepsy, the Board finds that these matters are not properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is warranted prior to deciding the claims on appeal.

The Veteran claims to have Hodgkin's disease from his time in service.  He claims that this condition was caused by his military occupational specialty as a fuel supplier during service.  See May 2010 VA Form 21-0820.  He reports that he was diagnosed with cancer in July 2008, but had this condition prior to this date.  See May 2013 VA Form 9.  

In June 2010 the Veteran was afforded a VA general medical examination.  A history of Hodgkin's disease was noted.  The Veteran reported surgical and chemotherapy treatment from August 2008 to January 2009.  The examiner provided a diagnosis of status-post Hodgkin's disease surgery with scarring, and chemotherapy with bilateral lower extremity neuropathy most likely due to chemotherapy and surgery.  The examiner noted that the condition is considered active because of lymphadenopathy.  However, the examiner did not provide a medical opinion on the nature and etiology of Hodgkin's disease to service, to include consideration of the Veteran's theory that the Hodgkin's disease is related to his work in service as a fuel supplier, or address the lay statements indicating long standing symptoms of night sweats, fevers, and chest pains.  Given the foregoing, a remand for a new VA opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

As for VA treatment records, the claims file contains records from Decatur VA Medical Center (VAMC), including the Lawrenceville Community Based Outpatient Clinic (CBOC), from August 2007 to April 2013.  However, outstanding records prior to 2007 may exist.  In a January 2009 authorization form, the Veteran indicated that he had VA treatment for Hodgkin's disease starting in 2006.  On remand, the AOJ should attempt to obtain any outstanding VA treatment records.

Regarding the Veteran's temporary total due to hospitalization claim, the Board notes that this claim is inextricably intertwined with the service connection for Hodgkin's disease claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim for a temporary total rating due to hospitalization for Hodgkin's disease must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file - to include Atlanta VAMC treatment records starting in 2006.

2. Request an opinion from an appropriate physician to determine the nature and etiology of his Hodgkin's disease and any residuals.  The physician should review the claims file, and should note that review in the report.

The physician should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current Hodgkin's disease is related to service.

The physician should specifically address the theory that the Hodgkin's disease is related to the Veteran's work in service as a fuel supplier, or address the lay statements indicating long standing symptoms of night sweats, fevers, and chest pains.  

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 

The physician should provide a complete rationale for all opinions given.

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




